                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-02219 JVS(DFMx):                                              Date   January 28, 2019

 Title             William Ross v. City of Tustin et al



 Present: The Honorable                    James V. Selna
                         Karla J. Tunis                                                Not Present
                         Deputy Clerk                                                 Court Reporter


                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present
 Proceedings:           (In Chambers)          ORDER TO SHOW CAUSE RE
                                               DISMISSAL AND/OR SANCTIONS FOR
                                               FAILURE TO COMPLY WITH RULES


        The Court, on its own motion, hereby ORDERS plaintiff to show cause in writing no
later than Noon on Wednesday, January 30, 2019, why this action should not be dismissed
and/or sanctions imposed for failure to comply with the Central District of California’s
General Order No. 14-01 and Local Rule 5-4.5.

       As an alternative to a written response by plaintiff(s), the Court will consider the
delivery , by Noon on Wednesday, January 30, 2019, of the required Mandatory
Chambers Copies of the Complaint, Civil Cover Sheet and Notice of Interested
Parties(Docket Nos. 1, 3(12) & 4(13)) to Judge Selna’s Mandatory Chambers drop box on
the 10th Floor of the Ronald Reagan Federal Bldg. & Courthouse, 411 West 4th Street, Santa
Ana, California as an adequate response to the Court’s Order to Show Cause.




                                                                                                           :    00

                                                               Initials of Preparer                  kjt




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
